DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55. A copy of Indian Application IN201621040010 has been filed with a priority date of 23 November 2016. 

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Jason Smith on 05 July 2022.
The application has been amended as follows: 
Claim 1. (Currently Amended) A method for isolation of cell - derived vesicles secreted from a biological sample, said method comprising: 
an initial step of adding macromolecule-stabilizing compounds to the biological sample to obtain a mixture and mixing said mixture, or optionally, an initial step of adding a diluent to the biological sample to obtain a mixture and mixing said mixture, followed by addition of macromolecule-stabilizing compounds and mixing said mixture comprising said biological sample, said diluent and said macromolecule-stabilizing compounds, 
a second step of adding a volume excluding polymer to the mixture of step one to obtain an admixture, 
a third step of centrifugation of the admixture of step two in a table top centrifuge for a predetermined time in the range of 10 minutes to 20 minutes to obtain a pellet and a supernatant, 
a fourth step of removing the supernatant and washing the pellet with a buffer solution of predetermined concentration, and 
a fifth step of resuspending the pellet in a buffer solution of predetermined concentration to produce isolated, pelleted cell-derived vesicles, characterized in that, said pelleted cell-derived vesicles comprise exosomes having yield in a range of 2.2x1012 to 4.5x1014, having size in the range of 30 nm to 120 nm.

Claim 2. (Currently Amended) The method of claim 1, wherein the cell is prokaryotic or eukaryotic.

Claim 9. (Currently Amended) The method of claim 8, wherein the volume excluding polymer is one selected from the group consisting of dextran, dextran sulphate, dextran acetate, polyethylene glycol, 

Claim 21. (Currently Amended) A method for producing a cell-derived-vesicles-depleted serum, wherein the serum is at least partially depleted of the cell-derived-vesicles, said method comprising: 
an initial step of adding a volume excluding polymer to a 
a second step of centrifugation of the mixture of step one in a table top centrifuge for a predetermined time in range of 10 minutes to 20 minutes to obtain a pellet and a supernatant, 
a third and final step of transferring the supernatant to a suitable container thereby producing said cell-derived-vesicles-depleted serum[[.]], wherein said pelleted cell-derived vesicles comprise exosomes having yield in a range of 2.2x1012 to 4.5x1014.

In addition, lines 1-2 of page 7 of the specification have been deleted as the instant drawings do not include Figure 10. 

REASONS FOR ALLOWANCE
Claims 1-27 have been allowed. 
The following is an examiner’s statement of reasons for allowance: The closest prior art to the instant application is United States Patent Application Publication US 2013/0273544 to Vlassov et al (herein Vlassov).
Vlassov teaches methods, compositions and kits for the isolation of exosomes from biological fluids and tissues (see Abstract). Vlassov teaches a method comprising: a) adding a volume excluding polymer to the biological fluid sample; b) incubating the biological fluid sample with the volume excluding polymer; and c) isolating the aggregated/precipitated exosomes from the biological fluid sample via centrifugation (see [0007]). Vlassov teaches samples may be centrifuged for 5-20 minutes (see [0057]). Vlassov teaches a variety of buffers commonly used for biological samples may be used for the incubation of the exosome sample with the volume-excluding polymer including phosphate, acetate, citrate and TRIS buffers (see [0044]). Vlassov teaches the pellet separated from the supernatant during centrifugation may be resuspended in a convenient volume of phosphate buffer saline (PBS) buffer (see [0057]).  Vlassov teaches washing the cells with PBS (see [0060]). Vlassov teaches exosomes in the sample of 30-150 nm size range (see [0069]). Vlassov teaches a concentration of nanoparticles (in nanometers consistent with exosomes) per mL of sample of x106 (see Fig. 4; [0071]) and exosomes recovered from human blood serum per mL of sample x106 (see Fig. 9; [0090]). Vlassov teaches, following centrifugation, the supernatant containing the cell-free serum may be transferred to a fresh container (see [0055]). Vlassov teaches a kit for isolation of exosomes from biological fluids or tissues comprising one or more volume-excluding polymers and one or more buffers (see [0017]). 
Vlassov fails to teach nor fairly suggest “an initial step of adding macromolecule-stabilizing compounds to the biological sample to obtain a mixture and mixing said mixture, or optionally, an initial step of adding a diluent to the biological sample to obtain a mixture and mixing said mixture, followed by addition of macromolecule-stabilizing compounds and mixing said mixture comprising said biological sample, said diluent and said macromolecule-stabilizing compounds” as recited in instant claim 1; “yield in a range of 2.2x1012 to 4.5x1014” as recited in instant claims 1 and 21; or a kit comprising “a solution A, comprising a macromolecule-stabilizer compound” as recited in instant claim 24
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHRYN E LIMBAUGH whose telephone number is (571)272-0787. The examiner can normally be reached Monday-Thursday 7:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander can be reached on (571) 272-1254. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KATHRYN ELIZABETH LIMBAUGH/Examiner, Art Unit 1797                                                                                                                                                                                                        
/JENNIFER WECKER/Primary Examiner, Art Unit 1797